Case: 21-51154      Document: 00516451651         Page: 1    Date Filed: 08/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 29, 2022
                                  No. 21-51154
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leonor Veronica Rodriguez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:20-CR-01846-1


   Before Smith, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          A jury convicted Leonor Veronica Rodriguez of conspiring to
   transport illegal aliens and transporting illegal aliens for financial gain. On
   appeal, Rodriguez challenges the district court’s admission of evidence at
   trial of the citizenship and immigration status of the aliens that Rodriguez


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51154      Document: 00516451651           Page: 2    Date Filed: 08/29/2022




                                     No. 21-51154


   allegedly was trying to transport. She argues that the admission of the
   evidence violated her Sixth Amendment right to confront adverse witnesses.
   Because Rodriguez preserved her Sixth Amendment Confrontation Clause
   claim, we review it de novo, subject to a harmless error analysis. See United
   States v. Noria, 945 F.3d 847, 853 (5th Cir. 2019).
          The Confrontation Clause of the Sixth Amendment provides that
   “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be
   confronted with the witnesses against him.” U.S. CONST. amend. VI. The
   Supreme Court has held that the Confrontation Clause bars the admission of
   “testimonial statements of a witness who did not appear at trial unless he was
   unavailable to testify, and the defendant had [] a prior opportunity for cross-
   examination.” Crawford v. Washington, 541 U.S. 36, 53-54 (2004). A
   statement is “testimonial” if its “primary purpose . . . is to establish or prove
   past events potentially relevant to later criminal prosecution.” United States
   v. Duron-Caldera, 737 F.3d 988, 992-93 (5th Cir. 2013) (quotation marks and
   citation omitted).
          Here, the biographical information obtained during the immigration
   processing of the aliens was nontestimonial. See Noria, 945 F.3d at 855-58.
   The Border Patrol agent testified that he followed the normal intake
   procedure for illegal aliens in this case by fingerprinting them, determining
   that they were born in Mexico and that they were in the United States
   illegally, and conducting a records check based on the fingerprints and
   biographical information. The agent further testified that the biographical
   information was inputted into the agency’s records system. We have held
   that such biographical information routinely obtained during immigration
   processing – including citizenship and immigration status – is nontestimonial
   because the primary purpose of such information gathering is
   “administrative, not investigative or prosecutorial.” Noria, 945 F.3d at 857.




                                          2
Case: 21-51154     Document: 00516451651          Page: 3   Date Filed: 08/29/2022




                                   No. 21-51154


   Accordingly, the admission of that information did not violate the
   Confrontation Clause. See id. at 849.
         The district court’s judgment is AFFIRMED.




                                           3